Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 16 August 1775
From: Baldwin, Loammi
To: Washington, George



Chelsea [Mass.] Augst 16th 1775 Wednesday Evening
May it Please your Excellency

I have Receivd a Letter which I Supose came From Mr J. C. by the Hand of the Gentlemen Expected, who says he is going

to Head Quarters in the morning to see about the Sheep that were brought off from Puding Point which I have wrote to the adjutant General about.
I am informed by a person that had it from the Pilots Mouth this day that the Ships that come in yesterday Brought 2000 Sheep and about 140 Head of Horn Cattle Hogs & Poultry in plenty[.] how true it is I cannot Say[.] I saw a Large number of Sheep & a few Cattle grazing upon Charlestown Heights this afternoon.
I would Inform your Excellency that for three afternoons passd when the people were onloading the ferry Boat a Number of Men of war men come down upon Noddles Island over agains the Ferry ways & keep almost a Constant fire for 2 or 3 hours at a time[.] we have returnd the fire till I am Sattisfied that Small arms will Signify little or nothing altho. Several of ther Ball Struck within a yard or two of me[.] one of these balls Struck in a house I was at—with so much Force as to bury it Self in the Board.
Som of the Rifle men prehaps could Shoot with more exactness, as our Ball we could plainly See went far enough beyond them, there Language & Behaviour is Very Insulting[.] Should be glad to be revengd on them.
Inclosed is the observations, I did not Send this afternoon, Expecting to have an Oppertunity to Send by a Faithfull Hand Early in the Morning the Horses not being in good Order. This From Your Excellencys most Humbe & Obediant Servnt

Loammi Baldwin Lieut. Colo.

